                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JEFF WITHROW and
 KEVIN NESTOR,
                                          Case No. 19-13214
       Plaintiffs,                        Honorable Laurie J. Michelson

 v.

 FCA US LLC,

       Defendant.


           OPINION AND ORDER GRANTING IN PART AND
            DENYING IN PART MOTION TO DISMISS [29]


      This case involves an allegedly defective vehicle part. A Bosch CP4 fuel-

injection pump. Jeff Withrow owns a diesel-powered Dodge Ram 1500. Kevin

Nestor owns a diesel-powered Jeep Grand Cherokee. Both vehicles are made by

FCA US LLC and both CP4 pumps failed. Nestor and Withrow believe that their

pumps failed due to the CP4’s fragile design and incompatibility with U.S. diesel

fuel. In other words, they believe the CP4 pump is defective. Nestor and Withrow

further believe that FCA was aware of this defect when it sold their vehicles yet

never disclosed the defect to them.

      So Nestor and Withrow sued FCA, alleging fraud, breach of the implied

warranty of merchantability, and violation of state consumer protection acts

(among other claims). Nestor and Withrow also seek to represent owners and
lessees of Rams and Jeeps in the District of Columbia and 49 states. So their

complaint is hundreds of pages long and contains over 110 counts.

      FCA has moved to dismiss them all. The auto manufacturer seeks dismissal

under Federal Rule of Civil Procedure 12(b)(1), arguing that Plaintiffs lack

Article III standing to pursue many of the claims they have filed. On this point,

the Court agrees. FCA also seeks dismissal under Federal Rule of Civil Procedure

12(b)(6), arguing that Plaintiffs have not stated a claim upon which relief may be

granted. On this point, the Court only partly agrees. So FCA’s motion will be

granted in part and denied in part as detailed at length below. A table at the end

of this opinion summarizes this Court’s determinations.

I.    Facts

      A.      The CP4 Pump

      To understand the parties’ dispute, it helps to know a bit about fuel-

injection pumps and, in particular, the Bosch CP4 fuel-injection pump.

      In a diesel engine, a fuel-injection pump places fuel under high pressure

and forces it through a fuel injector. (PageID.808.)1 The injector is connected to

the cylinder chamber, and the process of forcing fuel through the injector at high

pressure causes the fuel to become mist-like when it enters the cylinder chamber.

(See PageID.808.) This fuel mist is then combusted inside the cylinder chamber,




      Unless otherwise indicated, all record citations are to ECF No. 26, the
      1

amended complaint.
                                        2
which drives one of the engine’s pistons. The pistons rotate the crankshaft, and

the crankshaft (through a series of connections) turns the vehicle’s wheels.

       Center stage in this case is a particular fuel-injection pump, Bosch’s CP4

pump. Although the CP4 pump has quite a few subparts, three are key here: a

cam (shaped like an oval donut), a roller (similar in size and shape to a AAA

battery), and a tappet (a larger cylinder that holds the roller). (PageID.812–813.)

Below is a picture of the cam (on a cam shaft), the roller, and the tappet (holding

the roller).




Cam-Shafts & Rollers of CP4 Pump, Sirini, https://perma.cc/63K9-PECZ. The CP4

pump has a pair of roller-tappet systems that operate identically. (See

PageID.814.) In operation, the oval-shaped cam spins, and the battery-shaped

roller rolls along the cam. (See PageID.814.) The picture below shows how the

cam’s rotation moves the tappet up and down and thus pumps fuel (on the left,

the cam has pushed the tappet to the high position, while the tappet on the right

is in the low position).




                                        3
(PageID.814.)

      According to the complaint, the CP4 has a “fragile” design. Unlike its

predecessor, the CP3, the portion of the cam’s surface that is in contact with the

roller is very limited and that limited contact area is under very high force.

(PageID.815.) Further, the lubrication at this contact area is very, very thin,

meaning that contamination of the lubrication or a small change in lubricity can

result in the roller sliding on the cam rather than (as designed) rolling on it.

(PageID.814.) The tappet also contributes to the CP4’s allegedly fragile design.

The tappet can rotate out of position causing the roller to slide across the middle

of the cam and damage the cam. (PageID.816.) An out-of-position tappet, roller,

and damaged cam are shown below:




                                        4
(PageID.821.) The limited contact area between the cam and roller, the high force

at the contact area, the roller and cam’s lubrication sensitivity, and the possibility

of the tappet rotating out of position together contribute to an allegedly “fragile”

design.

      In addition to this allegedly fragile design, the CP4 pump is allegedly not

compatible with U.S. diesel fuel. As noted, lubrication between the roller and cam

ensures that the roller rolls along the cam’s surface. By design, the vehicle’s fuel—

diesel—serves as the lubrication. (PageID.822.) In Europe (where the CP4 pump

is also used in vehicles), diesel has enough lubricity to allow the roller to roll on

the cam smoothly. (See PageID.832–833.) But diesel fuel in the United States is

lower in sulfur and thus, has lower lubricity. (PageID.822–823.) And aside from

low sulfur levels, during the manufacturing or shipping process, diesel can be

contaminated with water or gasoline, both of which reduce the diesel’s lubricity.

(PageID.829–830.) While some gas stations in the United States provide diesel

fuel that has sufficient lubricity for the CP4 pump, many—perhaps three in ten—

do not. (PageID.828.) And given how fuel is supplied in the United States, a

                                          5
“consumer has no way of knowing the lubricity of the fuel at a standard retail

refilling station.” (PageID.829.) The result of all of this is that for many people

who own vehicles with a CP4 pump, their pump may be operating without the

required lubrication. This results in friction and wear between the roller and cam.

      Whether due to the high force between the roller and cam, a tappet that has

rotated out of position, inadequate lubricity between the roller and cam, or some

combination of all three, the result is undesired rubbing of the roller and cam. One

byproduct of the undesired rubbing is metal particles. These metal particles can

spread throughout the fuel system. (PageID.819, 849–850.) One place the

particles can end up is in the fuel injectors. (PageID.849–850.) If the particles

prevent the injectors from closing, much more fuel than necessary will be

dispersed into the cylinder chamber. (PageID.850.) This reduces fuel economy.

(PageID.850.)

      If the CP4’s roller rubs on the cam rather than rotating around it, more

serious problems can occur too. For one, the metal particles “can cause progressive

or sudden damage to the pump, injectors, engine, turbocharger, and

aftertreatment systems.” (PageID.819.) And if the roller and cam become

damaged from rubbing, the fuel pump will not create the necessary pressure and

the engine will not start or, if it is running, will stop. (PageID.819.) In other words,

the pump’s failure can cause “catastrophic” engine failure, including while the

vehicle is in operation. (PageID.819.) (As if to leave no doubt on this point, the

complaint uses the word “catastrophic” or “catastrophically” 254 times.)
                                           6
      To summarize, the complaint asserts that the “CP4 pump’s fragile design is

not built to withstand U.S. diesel fuel specifications in terms of lubrication or

water content.” (PageID.795.) The pump “requires a cam and . . . rollers designed

to seamlessly roll together without skipping, sliding, sticking, or wearing in order

to operate effectively.” (PageID.795.) “If the fuel used with the CP4 pump is not

sufficiently lubricious—which most U.S. diesel is not—the cam and rollers wear

against each other and generate tiny metal shavings that disperse throughout the

high-pressure fuel injection system.” (PageID.796.) Additionally, wear on the cam

or roller can result in “complete roller and tappet breakdown.” (PageID.818.)

      Several car manufacturers, including Volkswagen and Audi, have used the

Bosch CP4 pump in their vehicles. In February 2011, the National Highway

Traffic Safety Administration opened a safety investigation based on 160

complaints about CP4 pumps failing in Volkswagen and Audi vehicles.

(PageID.830.) During the investigation, Volkswagen and Audi exchanged emails

with Bosch. For instance, after Audi sent Bosch a failed CP4 pump for analysis in

August 2009, Bosch responded to Audi, “Gentleman, [t]he pump mentioned below

was analyzed. The result of the finding is sand-like particles in the fuel. Defect

caused by customer.” (PageID.832.) As another example, in June 2011, a

Volkswagen representative told Bosch, “I have here a pump from a [Volkswagen

car]. I have been testing a lot of these this week and many have an amount of

‘metal Debris’ or other metallic particles in them.” (PageID.833–834.) As part of



                                         7
NHTSA’s investigation, these emails and other documents were published on

NHTSA’s website. (PageID.831.)

      General Motors also used the CP4 pump in its vehicles, and there have been

at least four lawsuits asserting that GM sold vehicles knowing that they had

defective CP4 pumps. Chapman v. Gen. Motors LLC, No. 19-12333, 2021 WL

1286612 (E.D. Mich. Mar. 31, 2021); Click v. Gen. Motors LLC, No. 18-455, 2020

WL 3118577 (S.D. Tex. Mar. 27, 2020); Dawson v. Gen. Motors LLC, No. 19-8680,

2019 WL 3283046 (D.N.J. July 22, 2019); In re Gen. Motors LLC CP4 Fuel Pump

Litig., 393 F. Supp. 3d 871 (N.D. Cal. 2019).

      B.    The Parties

      The defendant in this case is not Volkswagen or General Motors, but FCA

US, LLC, the North American arm of what was formerly Fiat Chrysler

Automobiles. (Fiat Chrysler Automobiles recently merged with PSA Group to form

Stellantis, but the events giving rise to this suit mostly occurred before that

merger.) FCA US, which the Court will refer to as “Fiat-Chrysler,” began using

the CP4 pump in its vehicles with 3.0L EcoDiesel engines in 2013, i.e., in 2014

model-year vehicles. (PageID.795, 851, 877.) Among these EcoDiesel vehicles are

Jeep Grand Cherokees and Dodge Ram 1500s. (PageID.795.)

      One of the two plaintiffs in this case is Kevin Nestor, a California resident.

(PageID.801.) In 2014, Nestor bought a Jeep Grand Cherokee from a Fiat-

Chrysler dealer in California. (PageID.801.) In April 2019, after driving the

vehicle for five years and 68,000 miles, his Jeep “experienced a catastrophic
                                         8
failure of its CP4 fuel pump.” (PageID.801–802.) Nestor brought his Jeep to a Fiat-

Chrysler dealership, and the service center told him that metal shavings from the

fuel pump had spread throughout the fuel system. (PageID.801.) The estimated

repair cost was $7,600. (PageID.801.) Although Nestor’s Jeep was still within the

five-year, 100,000-mile warranty limits, Fiat-Chrysler refused to repair the

vehicle. (PageID.801–802.) Nestor implies that Fiat-Chrysler refused warranty

coverage because the company believed he had put contaminated fuel in the Jeep.

(PageID.802.)

      Jeff Withrow, a Connecticut resident (PageID.799), is the other plaintiff in

this case. In 2017, Withrow bought a used Dodge Ram 1500 from a dealer in New

Jersey. (PageID.799.) At the time of Withrow’s purchase, the Ram was only a year

or two old and had only 19,000 miles on the odometer. (PageID.799.) After driving

the truck for about a year, the Ram “quit” when Withrow was driving on the

highway. (PageID.799.) The truck had 31,500 miles on it at the time.

(PageID.799.) Withrow brought his Ram to a Fiat-Chrysler dealer in Connecticut,

and the dealer told him that there was metal debris in the fuel pump.

(PageID.799.) Although Withrow does not say why Fiat-Chrysler would not repair

his truck under the truck’s warranty, he does say that he ended up paying $12,000

out of his own pocket to fix his Ram. (PageID.800.)

      C.    Procedural History

      In October 2019, Nestor and Withrow filed this lawsuit, and in March 2020

they filed an amended complaint. They allege that the CP4 fuel-injection pump is
                                        9
defective. And they assert that Fiat-Chrysler knew the pump was defective before

they bought their vehicles. Plaintiffs say that despite that knowledge, Fiat-

Chrysler either actively concealed the defect from them or, at minimum, did not

fulfill its duty to disclose the defect to them. Based on these allegations, Plaintiffs

assert that Fiat-Chrysler is liable for (1) common-law fraud, (2) common-law

breach of contract, (3) breaching the implied warranty of merchantability, (4)

violating the Magnuson-Moss Warranty Act, and (5) violating the consumer-

protection acts of California, Connecticut, and New Jersey.

      And Nestor and Withrow say they are not the only ones harmed by Fiat-

Chrysler’s failure to disclose the problems with the CP4 pump. They seek to

represent a nationwide class of hundreds of thousands who purchased or leased a

Jeep Grand Cherokee with a 3.0L EcoDiesel engine or a Dodge Ram 1500 with a

3.0L EcoDiesel engine. (PageID.795.) In addition to the nationwide class, Nestor

and Withrow want this Court to certify 50 subclasses, one for the District of

Columbia and one for each of 49 states. (There is already a separate lawsuit

against Fiat-Chrysler over the CP4 pump for Texas consumers. See Berry v. FCA

US, LLC, No. 2:19-cv-00023 (S.D. Tex. filed Jan. 18, 2019).) Nestor and Withrow’s

complaint thus includes one to three claims under the law of 50 different

jurisdictions. In all, their complaint is comprised of over 1,600 paragraphs and

over 110 counts. (See ECF No. 26.)




                                          10
      In May 2020, Fiat-Chrysler moved to dismiss the entire complaint under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF No. 29.) Their motion

raises nearly 20 grounds for dismissal.

II.   Rule 12(b)(1)

      First things first; jurisdiction before merits. Under Article III of the U.S.

Constitution, federal courts are limited to deciding “Cases” and “Controversies.”

And for there to be a case or controversy, the plaintiff must have standing to

pursue the legal claims he raises. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). In turn, the “irreducible constitutional minimum of standing consists of

three elements”: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Id.

      In Fiat-Chrysler’s view, Nestor and Withrow lack Article III standing. Fiat-

Chrysler argues that Plaintiffs have not pled facts showing that it was the cause

of their injuries, and thus they have not satisfied the “traceability” requirement

of Article III standing. Fiat-Chrysler also argues that Nestor and Withrow lack

Article III standing to bring claims under the laws of any state other than

California (Nestor’s residence and where he bought his Jeep), Connecticut

(Withrow’s residence), and New Jersey (where Withrow bought his Ram).

      A.     Traceability

      Fiat-Chrysler points out that in their complaint, Nestor and Withrow

acknowledge that events outside of Fiat-Chrysler’s control may contribute to the
                                          11
CP4 pump’s failure. (ECF No. 29, PageID.1550, 1556.) For instance, Plaintiffs

suggest that inadvertent misfuelling (gasoline instead of diesel), running out of

fuel, or a late fuel-filter change might result in inadequate lubrication between

the CP4 pump’s cam and roller, thus contributing to the pump’s failure.

(PageID.811.) But, Fiat-Chrysler argues, none of those actions are attributable to

it—those are consumer actions. (See ECF No. 29, PageID.1556–1557.) The

complaint also alleges that water or gasoline might contaminate diesel fuel before

it reaches the gas station. (PageID.830.) Also not Fiat-Chrysler’s fault. Fiat-

Chrysler stresses that both Nestor and Withrow put many thousands of miles on

their vehicles before their pump broke (ECF No. 29, PageID.1556), apparently

implying that any number of post-manufacturing events could have caused the

CP4 pumps in their vehicles to fail. In fact, says Fiat-Chrysler, Nestor pleads that

he was denied warranty coverage “based on alleged fuel contamination.” (ECF No.

26, PageID.802; ECF No. 29, PageID.1556.) In Fiat-Chrysler’s view, all of this

shows that Nestor’s and Withrow’s injuries are not traceable to its conduct.

      Fiat-Chrysler is correct that as part of their burden to establish subject-

matter jurisdiction, Nestor and Withrow must show that their injuries are “fairly

traceable” to its conduct. Mosley v. Kohl’s Dep’t Stores, Inc., 942 F.3d 752, 756 (6th

Cir. 2019); see also Turaani v. Wray, 988 F.3d 313, 316 (6th Cir. 2021) (finding no

Article III standing where injury was the result of a third-party’s actions, not the

defendant’s). And Fiat-Chrysler is correct that if Nestor or Withrow put gasoline



                                         12
in their vehicles or fueled up at a station selling contaminated diesel, those actions

would not be traceable to Fiat-Chrysler.

      Those points having been given their due, it remains that Nestor and

Withrow have adequately alleged traceability.

      To start, the law helps their cause. Article III’s traceability requirement is

not overly demanding. See Parsons v. U.S. Dep’t of Just., 801 F.3d 701, 713 (6th

Cir. 2015) (“[T]he causation need not be proximate.”). And when, as here, the

defendant asserts that the allegations of the complaint do not establish standing,

this Court must construe the factual allegations in the light most favorable to the

plaintiffs and draw reasonable inferences from those allegations in their favor.

See Mosley v. Kohl’s Dep’t Stores, Inc., 942 F.3d 752, 756 (6th Cir. 2019).

      Heeding this law and taking the allegations in the light most favorable to

Plaintiffs, Nestor and Withrow’s point is that a reasonably prudent consumer will

occasionally misfuel or tardily change their fuel-filter. (PageID.811; see also ECF

No. 32, PageID.1677.) And because diesel in the United States is often

contaminated with gasoline or water, they say it is inevitable that consumers will

sometimes put less than pure diesel in their vehicles. (PageID.829.) In Plaintiffs’

view, an occasional misfuelling, late filter change, or fueling at a station with

contaminated diesel are all part of the normal, expected use of their vehicles. (See

PageID.811; ECF No. 32, PageID.1677.) Thus, any decent fuel pump, they say,

should be able to tolerate these sure-to-arise situations. (See id.) Indeed, Nestor

and Withrow imply that the CP4 pump’s predecessor, the CP3, was designed more
                                         13
robustly and had no issues with U.S. diesel. (PageID.811 (“The reliability of the

CP3 became key to the ‘million-mile’ performance reputation of diesel truck

engines in the United States.”).) So even if actions not attributable to Fiat-

Chrysler contributed to Nestor’s or Withrow’s CP4 pump failing, to the extent that

those actions are part of normal vehicle use, Plaintiffs have adequately pled that

their injuries stem from the CP4. And if their injuries stem from the CP4, they

are fairly traceable to Fiat-Chrysler, the company that chose to use the CP4 in its

vehicles.

      In short, the complaint will not be dismissed on the grounds that Nestor’s

and Withrow’s injuries are not fairly traceable to Fiat-Chrysler’s use of the CP4

pump.

      B.    Standing to Pursue Violations of 50 Jurisdictions’ Laws

      Fiat-Chrysler makes a second Article III argument: that Nestor and

Withrow—currently the only plaintiffs to this suit—have no standing to bring

claims under the laws of any state other than the three where they reside or

bought their vehicles (California, Connecticut, and New Jersey).

      A review of the case law reveals that this issue often arises in cases where

a handful of named plaintiffs bring claims under dozens of states’ laws. In fact,

Nestor and Withrow cite many cases where courts deferred this standing

question—whether named plaintiffs can pursue claims under the laws of states

not their own—to the class-certification stage. See Gamboa v. Ford Motor Co., 381

F. Supp. 3d 853, 884 (E.D. Mich. 2019); Bledsoe v. FCA US LLC, 378 F. Supp. 3d
                                        14
626, 641 (E.D. Mich. 2019); In re Duramax Diesel Litig., 298 F. Supp. 3d 1037,

1089 (E.D. Mich. 2018); Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 587–88

(E.D. Mich. 2017); In re Auto. Parts Antitrust Litig., No. 12-MD-02311, 2013 WL

2456612, at *11 (E.D. Mich. June 6, 2013); Hoving v. Transnation Title Ins. Co.,

545 F. Supp. 2d 662, 667 (E.D. Mich. 2008). Nestor and Withrow ask this Court to

follow these cases and defer the standing question to the class-certification stage

of the case.

      For three reasons, the Court does not find the decisions Nestor and Withrow

cite persuasive.

      One. All of Nestor and Withrow’s cases directly or indirectly rely on some

combination of Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997), Ortiz v.

Fibreboard Corp., 527 U.S. 815 (1999), and Fallick v. Nationwide Mut. Ins. Co.,

162 F.3d 410 (6th Cir. 1998). This is understandable. In each of Amchem, Ortiz,

and Fallick, the court either found that the class-certification question should be

answered before the standing question or otherwise found that the parties’

dispute was a Rule 23 dispute rather than an Article III dispute. But on the facts

of this case, the Court does not believe Amchem, Ortiz, and Fallick are instructive.

      Consider Amchem first. There, a settlement for asbestos exposure was

reached before the case was even filed, and a motion to certify a settlement class

was docketed with the complaint. “The class action thus initiated was not

intended to be litigated.” 521 U.S. at 601. That’s not true here. And in Amchem,

the objectors to class certification argued (among other things) that the “exposure
                                        15
only” class members lacked standing because they had not yet suffered injuries

or, at least, redressable injuries. Id. at 612. The Third Circuit declined to resolve

this standing issue, reasoning that “the jurisdictional issues in this case would

not exist but for the [class-action] certification”; on this point, the Supreme Court

agreed. Id. at 612–13. But here, the standing issue is not whether class members

have injuries or redressable injuries; the issue is whether Nestor and Withrow

may raise claims under the laws of states not their own. So Amchem is simply not

instructive on the facts of this case.

      In Ortiz, the Supreme Court found that “the class certification issues are,

as they were in Amchem, ‘logically antecedent’ to Article III concerns.” 527 U.S.

at 831. But, like Amchem, Ortiz was “a class action prompted by the elephantine

mass of asbestos cases,” id. at 821, the parties settled first then filed a settlement

class action later, id. at 824–25, and objectors claimed that the legal claims were

contrived for settlement (and thus not justiciable) and that the “exposure only”

class members did not have redressable injuries, id. at 831. So as far as Article III

standing, Ortiz is just like Amchem. Thus, for all the reasons Amchem is

materially different than this case, so too is Ortiz.

      That leaves Fallick. There, the plaintiff was a member of an employee

healthcare plan and challenged how the plan administrator, Nationwide,

calculated coverage for medical expenses. 162 F.3d at 412. The plaintiff also

sought to represent people who were members of other healthcare plans

“administered or promulgated by” Nationwide. Id. The district court found that
                                         16
the plaintiff lacked standing to represent people who were not members of his

healthcare plan. Id. at 421–22. The Sixth Circuit reversed. Because the plaintiff

was challenging Nationwide’s methodology for calculating coverage—the same

methodology that Nationwide used for every one of the plans it administered—

the plaintiff had standing to bring claims on behalf of those who were members of

plans other than his. Id. at 423. Unlike in Fallick, where the legal claims were

identical for members of the plaintiff’s plan and for members of other plans, id. at

423, Nestor’s claim under the California Unfair Competition Law is not likely to

be identical to a claim under say, the Montana Unfair Trade Practices Act. And

even if those two legal claims happen to be identical, the same cannot be said of

the laws of all 50 jurisdictions that Plaintiffs seek to represent. So Fallick is not

on point, either.

      Two. Apart from the fact that the courts in Nestor and Withrow’s cases

relied on Amchem, Ortiz, and Fallick, those courts deferred the standing question

to the class-certification stage without acknowledging that standing must be

determined on a claim-by-claim, relief-by-relief basis. In the words of the Supreme

Court: “[O]ur standing cases confirm that a plaintiff must demonstrate standing

for each claim he seeks to press. . . . We have insisted . . . that a plaintiff must

demonstrate standing separately for each form of relief sought.” DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352 (2006) (internal quotation marks omitted). And

in the words of the Sixth Circuit: “It is black-letter law that standing is a claim-

by-claim issue.” Rosen v. Tennessee Com’r of Fin. & Admin., 288 F.3d 918, 928
                                         17
(6th Cir. 2002); see also Kanuszewski v. Michigan Dep’t of Health & Hum. Servs.,

927 F.3d 396, 406 (6th Cir. 2019). In the cases cited by Nestor and Withrow, the

courts did not expressly address this black-letter law. Instead, most say

something like the following: “[a]ll of the named Plaintiffs in our case have Article

III standing. If the class is certified, those Plaintiffs will be able to advance state

law claims on behalf of unnamed Plaintiffs.” Gamboa v. Ford Motor Co., 381 F.

Supp. 3d 853, 884 (E.D. Mich. 2019); see also Counts v. Gen. Motors, LLC, 237 F.

Supp. 3d 572, 587 (E.D. Mich. 2017) (“Having determined that the named

Plaintiffs have standing in their individual capacity, the question of whether the

named Plaintiffs have standing to bring claims on behalf of the unnamed class

members is analytically subsequent to the class certification analysis.”). But, in

this Court’s opinion, the proper jurisdictional question is not whether the named

plaintiffs have standing in some blanket sense. Nor is it whether they have

standing to bring some claims. The proper jurisdictional question is whether the

named plaintiffs have standing to pursue each and every claim of their complaint.

See DaimlerChrysler, 547 U.S. at 352; Kanuszewski, 927 F.3d at 406; Rosen, 288

F.3d at 928. Or to put it in terms of this case: Do Nestor and Withrow, haling from

two states, have standing to pursue each of 110-plus claims under the laws of 50

jurisdictions?

      Three. There is yet a third a reason that this Court is not persuaded by the

cases Nestor and Withrow cite: the Rule 23 inquiry and the standing inquiry are

not the same. Part of the rationale courts give for deferring the standing question
                                          18
to the class-certification stage is that the Rule 23 inquiry—questions about

adequacy of representation, typicality of claims, and commonality of issues—

subsume the standing inquiry. True, if a claim under the law of the named

plaintiff’s state is not similar to a claim under the law of another state, then it is

quite possible that his claims will not be typical of those he seeks to represent,

there will not be common questions that can be resolved in one stroke, and the

named plaintiff will not be an adequate representative. But insofar as standing

focuses on whether the plaintiff’s injury is traceable to the defendant’s conduct, it

is not too hard to imagine cases where Rule 23 would permit certification—for at

least a limited set of issues—but Article III standing would be absent.

      Take, for example, this case. Perhaps a nationwide class could be certified

for the limited purpose of deciding whether Fiat-Chrysler knew that the CP4

pump was defective and, if so, when it knew. Fiat-Chrysler’s knowledge of the

defect is likely an element of most (if not all) jurisdictions’ fraud-by-omission tort.

So perhaps a class could be certified on that issue. In fact, Rule 23(c)(4) expressly

provides for certification “with respect to particular issues.” See also 2 Newberg

on Class Actions § 4:90 (5th ed.) (“[Rule 23(c)(4)] may enable a court to achieve the

economies of class action treatment for a portion of a case, the rest of which may

either not qualify under Rule 23(a) or may be unmanageable as a class action.”

(quoting David F. Herr, Manual Complex Lit. § 21.24 (4th ed.)); see also Martin v.

Behr Dayton Thermal Prod. LLC, 896 F.3d 405, 411–13 (6th Cir. 2018) (discussing

Rule 23(c)(4)). But resolving the question of Fiat-Chrysler’s knowledge on a class-
                                          19
wide basis would not mean that Nestor’s injury from buying a defective Jeep in

California is traceable to Fiat-Chrysler’s deceptive trade practices in Montana. So

it seems that the Rule 23 analysis does not always subsume a standing analysis.

      Indeed, the standing inquiry and Rule 23 inquiry are fundamentally

different. Standing is rooted in the Constitution. And the purpose of the doctrine

is to protect the tripartite system of government set up by that founding

document. DaimlerChrysler, 547 U.S. at 353 (“With federal courts . . . deciding

issues they would not otherwise be authorized to decide, the tripartite allocation

of power that Article III is designed to maintain would quickly erode; our

emphasis on the standing requirement’s role in maintaining this separation would

be rendered hollow rhetoric.”). Rule 23, on the other hand, is a procedural device.

See 1 Newberg on Class Actions § 1:1 (5th ed.) (“Rule 23 is . . . fundamentally a

procedural device: it cannot ordinarily be construed to extend or limit the

jurisdiction . . . of federal courts.”). The purpose of Rule 23 is to efficiently resolve

the claims of many, eliminate inconsistent rulings, and grant relief on a collection

of small claims that, without aggregation, would not be brought to court. See 7A

Charles Wright, Arthur Miller, and Mary Kane, Federal Practice and Procedure

§ 1754 (3d ed.). In short, different origins, different purposes.

      So for at least those three reasons, this Court does not find Nestor and

Withrow’s cases where courts have deferred the standing question to the class-

certification stage to be persuasive.



                                           20
      The Court came across another opinion that is a bit more persuasive in

support of Nestor and Withrow’s standing argument. In Langan v. Johnson &

Johnson Consumer Companies, Inc., the plaintiff, a Connecticut resident, sued

Johnson & Johnson for deceptive labeling under the Connecticut Unfair Trade

Practices Act. 897 F.3d 88, 91 (2d Cir. 2018). The plaintiff also brought claims

under “the state consumer protection laws of twenty other states, and sought to

certify a plaintiff class.” Id. According to the Second Circuit, the issue of whether

the plaintiff could pursue claims under the laws of states other than her own

should be resolved under Rule 23(b)(3) rather than under Article III. Id. at 95.

That approach, said the appellate court, “acknowledges the obvious truth that

class actions necessarily involve plaintiffs litigating injuries that they themselves

would not have standing to litigate.” Id. The court continued, “it makes little sense

to dismiss the state law claims of unnamed class members for want of standing

when there was no requirement that the named plaintiffs have individual

standing to bring those claims in the first place.” Id.

      There is merit in the notion that in a class action, the named plaintiff

always pursues relief for another’s injury; but without briefing, the Court is not

wholly persuaded by the Second Circuit’s approach. The Second Circuit pointed to

nothing suggesting that the drafters of Rule 23(b)(3)’s predominance standard

sought to replace the traditional Article III standard. And the tests are different.

Again, the “irreducible constitutional minimum of standing consists of three

elements”: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly
                                          21
traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016). In contrast, Rule 23(b)(3) asks whether “questions of law or fact

common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” Moreover, Rule 23 provides

for three types of class actions, only one of which is the predominance variety

contemplated by Rule 23(b)(3). So Rule 23(b)(3)’s test would not come into play in

all class actions.

      All said, in this case, the Court elects to address the standing issue at the

motion to dismiss stage rather than in the context of Rule 23. This approach has

ample support in the case law. See In re Packaged Ice Antitrust Litig., 779 F. Supp.

2d 642, 656–57 (E.D. Mich. 2011) (citing numerous cases and reasoning, “[t]his

Court chooses to follow what it finds to be the better-reasoned opinions on this

issue which recognize and refuse to abandon the fundamental prudential standing

requirements of Article III.”); see also In re Wellbutrin XL Antitrust Litig., 260

F.R.D. 143, 152 (E.D. Pa. 2009) (reasoning that deferring the standing question

to class certification “would allow named plaintiffs in a proposed class action, with

no injuries in relation to the laws of certain states referenced in their complaint,

to embark on lengthy class discovery with respect to injuries in potentially every

state in the Union”); Wozniak v. Ford Motor Co., No. 17-12794, 2019 WL 108845,



                                         22
at *1 (E.D. Mich. Jan. 4, 2019) (addressing Article III standing before class

certification stage).

      So do Nestor and Withrow have standing to bring claims under the law of

states other than their home states or the ones where they bought vehicles

(California, Connecticut, and New Jersey)?

      What has already been said gives away the answer. But an example drives

the point home. Nestor lives in California, was exposed to Fiat-Chrysler’s

advertising in California, bought his Jeep in California, drove his Jeep in

California, and had his CP4 pump repaired in California—the Golden State

through and through. Yet, Plaintiffs bring claims on behalf of those who bought

or leased a Ram or Jeep in Montana, i.e., Montana consumers. (See PageID.866,

1034, 1038.) And according to Plaintiffs, Fiat-Chrysler violated Montana law by

using deceptive trade practices to sell to Montana consumers, breaching implied

warranties owed to Montana consumers, defrauding Montana consumers, and

breaking contracts with Montana consumers—Big Sky Country through and

through. (See PageID.871–883, 1034–1039.) So, to the extent that Nestor pursues

claims under Montana law, there is no casual connection between the “challenged

conduct” (Fiat-Chrysler’s violations of Montana law) and Nestor’s injury (the

purchase of a defective Jeep in California). Or think of it this way: Fiat-Chrysler’s

sale of a defective Jeep in violation of Montana law did not make Nestor any worse

off. It follows that to the extent Nestor pursues claims under Montana law, he has

not “allege[d] personal injury fairly traceable to the defendant’s allegedly
                                         23
unlawful conduct.” California v. Texas, — U.S. —, No. 19-840, 2021 WL 2459255,

at *7 (U.S. June 17, 2021) (internal quotation marks omitted; emphasis in

original).

      So if neither Nestor nor Withrow can pursue a claim that Fiat-Chrysler

violated Montana law, which claims can they bring?

      As just stated, all of Fiat-Chrysler’s alleged conduct leading to Nestor’s

alleged injuries occurred in California. So Nestor has standing to pursue a claim

that Fiat-Chrysler violated California law. That includes Nestor’s common-law

fraud and breach-of-contract claims. And it includes Fiat-Chrysler’s alleged

violation of California statutory law: the Consumer Legal Remedies Act, the

Unfair Competition Law, and the Song-Beverly Consumer Warranty Act.

(PageID.903–912.) Additionally, because the Magnusson-Moss Warranty Act

claim is a federal law and is based on the factual assertion that Fiat-Chrysler sold

Nestor an unmerchantable Jeep (PageID.872), Nestor also has standing to pursue

that claim.

      For two counts in the complaint, Withrow’s standing is similarly

straightforward. Like Nestor, Withrow’s injuries all stem from his purchase of a

Fiat-Chrysler vehicle with an allegedly defective CP4 pump. And so, like Nestor,

Withrow’s injuries are fairly traceable to Fiat-Chrysler’s alleged fraud and breach

of contract. True, unlike Nestor, Withrow lived in one state (Connecticut) but

bought his Jeep in another (New Jersey). So there is a question about whether



                                        24
Connecticut or New Jersey common law governs these two claims. But that is a

choice-of-law question, not an Article III question.

      The complaint also includes two claims brought “on behalf of” those who

bought or leased a 3.0L EcoDiesel Ram or 3.0L EcoDiesel Jeep (“class vehicles”)

in Connecticut (PageID.919–924) and two claims brought “on behalf of” those who

bought or leased class vehicles in New Jersey (PageID.1056–1062). Whether

Withrow has Article III standing to pursue these four claims requires a more

involved discussion.

      Plaintiffs bring a Connecticut Unfair Trade Practices Act count “on behalf

of” those who bought or leased a class vehicle in Connecticut. (PageID.919.) Under

this count, Plaintiffs allege that Fiat-Chrysler made false representations about

the performance of class vehicles and failed to disclose issues with the CP4 pump,

both of which are practices prohibited by Connecticut’s Act. (See PageID.919–922.)

Withrow has standing to pursue this claim. He lived in Connecticut, and thus,

would have been exposed to Fiat-Chrysler’s representations or omissions in that

state; and he says those representations and omissions induced him to buy a

defective Ram. (PageID.800.) So Withrow’s alleged injuries (the purchase of a

defective Ram) are fairly traceable to Fiat-Chrysler’s alleged violation of the

Connecticut Unfair Trade Practices Act (false advertisements directed at, or a

failure to disclose the CP4 pump issues to, Connecticuters).

      Although more of a stretch, Withrow also has Article III standing to pursue

the New Jersey Consumer Fraud Act count brought on behalf of those who bought
                                        25
or leased a class vehicle in New Jersey. (PageID.1057.) True, Withrow does not

claim to have seen Fiat-Chrysler’s ads in New Jersey, and Fiat-Chrysler’s failure

to disclose CP4 pump issues to New Jerseyans could not directly injure Withrow,

a Connecticuter. But Withrow did buy his Ram from Autoland in New Jersey.

(PageID.799.) And had Fiat-Chrysler disclosed the CP4-pump issues to New

Jerseyans, Autoland might have decided to not buy the Ram or, at least, bought

it for less. In turn, Autoland would not have sold the Ram to Withrow or, at least,

sold it to Withrow for less. As noted, the “fairly traceable” requirement for Article

III standing is not a proximate-cause requirement. See Parsons v. U.S. Dep’t of

Just., 801 F.3d 701, 713 (6th Cir. 2015). So Withrow has also standing to pursue

the New Jersey Consumer Fraud Act count.

      The     complaint     also   includes    a    breach-of-implied-warranty-of-

merchantability count brought on behalf of those who bought or leased a class

vehicle in New Jersey. (PageID.1060.) (The complaint does not include a like count

for those who bought or leased a class vehicle in Connecticut. (See PageID.919–

924.)) In this count, Plaintiffs allege that under New Jersey’s version of the

Uniform Commercial Code, Fiat-Chrysler impliedly warrantied that class vehicles

were merchantable, but as it turned out, the class vehicles were not fit for their

ordinary purpose. (PageID.1061 (citing N.J. Stat. Ann. § 12A:2-314).) Withrow

has standing to pursue this claim: Fiat-Chrysler concedes that privity is not

required (ECF No. 29, PageID.1581), Withrow bought his Ram in New Jersey, and

Withrow claims that his Ram is unmerchantable. So Withrow’s alleged injury (the
                                         26
purchase of an unmerchantable Ram) is fairly traceable to the challenged conduct

(Fiat-Chrysler’s manufacture and sale of an unmerchantable Ram that was

ultimately sold to Withrow in New Jersey). Further, because Withrow’s claim

under the Magnuson-Moss Warranty Act is merely derivative of his breach-of-

implied-warranty claim, Withrow also has standing to pursue a claim under the

Magnuson-Moss Warranty Act.

      The complaint also includes an unjust-enrichment count brought on behalf

of those who bought or leased a class vehicle in Connecticut. (PageID.923.) But

the complaint does not include an unjust-enrichment count under every state’s

law. For instance, there is no unjust-enrichment count brought on behalf of those

who bought or leased a class vehicle in New Jersey. (See PageID.1056–1062.) So

Plaintiffs have only asserted that Fiat-Chrysler was unjustly enriched as

prohibited by Connecticut law (and the law of selected other states). That means

for Withrow to have standing to pursue any of the complaint’s unjust-enrichment

claims, his injuries must be fairly traceable to Fiat-Chrysler’s violation of

Connecticut law (or one of the other states that Plaintiffs have pursued unjust-

enrichment claims). But Withrow did not buy his Ram in Connecticut and he has

not pled that Fiat-Chrysler originally sold the Ram in Connecticut. So Withrow’s

alleged injury (paying Fiat-Chrysler for a defective Ram) is not “fairly traceable

to the defendant’s allegedly unlawful conduct” (a violation of Connecticut law),

California v. Texas, — U.S. —, No. 19-840, 2021 WL 2459255, at *7 (U.S. June 17,

2021) (internal quotation marks omitted; emphasis in original).
                                       27
       In short, Withrow has Article III standing to pursue the following five

claims: (1) fraud, (2) breach of contract, (3) violation of the Magnuson-Moss

Warranty Act, (4) breach of implied warranty, (4) violation of the Connecticut

Unfair Trade Practices Act, and (5) violation of the New Jersey Consumer Fraud

Act. Nestor has Article III standing to pursue the following six claims: (1) fraud,

(2) breach of contract, (3) violation of the California Consumer Legal Remedies

Act, (4) violation of the California Unfair Competition Law, (5) violation of the

Song-Beverly Consumer Warranty Act, and (6) violation of the Magnusson-Moss

Warranty Act. The Court lacks subject-matter jurisdiction over all other counts of

the complaint, and they will be dismissed.

III.   Rule 12(b)(6)

       Having resolved issues relating to this Court’s subject-matter jurisdiction,

the Court turns to Fiat-Chrysler’s efforts to dismiss the remainder of the case

pursuant to Federal Rule of Civil Procedure 12(b)(6).

       A.    Standard

       In deciding a motion to dismiss under Rule 12(b)(6), the Court “construes

the complaint in the light most favorable” to Nestor and Withrow and determines

whether their “complaint ‘contain[s] sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.’” Heinrich v. Waiting Angels

Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). What is plausible is “a context-specific task” requiring



                                        28
this Court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679.

      B.    Choice of Law (Withrow Only)

      As noted, Withrow lived in Connecticut both before and after he bought his

Dodge Ram, but he bought the truck in New Jersey. (PageID.799.) So Fiat-

Chrysler argues that “under the applicable choice of law principles it is New

Jersey, not Connecticut, law that must be applied to Withrow’s claims.” (ECF No.

29, PageID.1561.) Withrow does not really address this issue; in a footnote (of

which there are far too many) he merely says that he can bring a claim under

Connecticut’s Unfair Trade Practices Act because he is a Connecticut resident.

(ECF No. 32, PageID.1703.)

      The parties have not adequately briefed how Michigan’s choice-of-law rules

apply to Withrow’s claims. See Nat’l Cont’l Ins. Co. v. Aiazbekov, 818 F. App’x 468,

471 (6th Cir. 2020) (applying Michigan’s choice-of-law rules where jurisdiction

was based on diversity of citizenship); Osborn v. Griffin, 865 F.3d 417, 443 (6th

Cir. 2017) (applying Michigan’s choice-of-law rules where jurisdiction was based

on federal question). For contract claims, those rules direct courts to identify the

state with “the most significant relationship to the transaction and the parties,”

with relevant considerations including “the place of contracting,” “the place of

negotiation,” “the place of performance,” and the parties’ domicile. Aiazbekov, 818

F. App’x at 471. The parties have not addressed how these factors apply to

Withrow’s breach-of-contract or breach-of-warranty claims. For tort claims,
                                        29
Michigan’s choice-of-law rules default to Michigan law unless another state has a

greater interest in having its law apply. Yarber v. M.J. Elec., LLC, 824 F. App’x

407, 410 (6th Cir. 2020). While Fiat-Chrysler has a significant presence in the

“motor city,” it is obvious that Michigan has little interest in a Connecticut

resident’s purchase of a Dodge Ram in New Jersey, and the parties do almost

nothing to explain which of Connecticut or New Jersey has the greater interest.

Fiat-Chrysler does cite McKee v. General Motors LLC, but that case is not helpful

because everything relevant happened in Florida and the parties agreed Florida

law applied. See 376 F. Supp. 3d 751, 756 (E.D. Mich. 2019).

      Although the limited briefing justifies skipping over Fiat-Chrysler’s

assertion that Withrow can only pursue claims under New Jersey law, addressing

the issue will eliminate the need to address other issues raised by Fiat-Chrysler’s

motion.

      Fiat-Chrysler argues that Connecticut’s Unfair Trade Practices Act does not

extend beyond the state’s borders, and since Withrow bought his Dodge Ram in

New Jersey, he cannot have a claim under Connecticut’s Act.

      This strikes the Court as more of failure-to-state-a-claim argument than a

choice-of-law argument. But either way, it fails. Connecticut’s Unfair Trade

Practices Act prohibits “unfair or deceptive acts or practices in the conduct of any

trade or commerce,” and “trade or commerce” includes “advertising” in

Connecticut. Western Dermatology Consultants, P.C. v. VitalWorks, Inc., 78 A.3d

167, 187 (Conn. Ct. App. 2013). And Withrow alleges that Fiat-Chrysler’s
                                        30
misleading advertisements induced him to buy his Dodge Ram. (PageID.800.) As

discussed in relation to standing, given that Withrow lived in Connecticut before

he bought his Ram, it is likely that he was exposed to Fiat-Chrysler’s ad campaign

in Connecticut—not New Jersey. So the Court is not persuaded by Fiat-Chrysler’s

argument that Withrow cannot pursue claims under Connecticut’s Unfair Trade

Practices Act.

      Next consider Withrow’s common-law fraud claim. The alleged fraud was

Fiat-Chrysler’s false advertisements or the company’s failure to disclose problems

with the CP4 pump. But this is primarily, if not exclusively, pre-purchase

deception, which, as just stated, occurred in Connecticut. So the Court finds that

Connecticut law governs Withrow’s fraud claim.

      That leaves Withrow’s implied-warranty and common-law contract claims.

Here, the choice-of-law rules favor New Jersey over Connecticut. In identifying

the contract that was allegedly breached, Withrow says that the “sale constituted

a contract.” (ECF No. 32, PageID.1701.) Since the sale occurred in New Jersey,

the alleged contract was formed there. And the primary breach is that the Ram’s

fuel-injection pump was not compatible with U.S. fuel. But if that is true, then the

breach occurred at the point of sale, which was in New Jersey. As for Withrow’s

implied-warranty claim, an implied warranty of merchantability is also breached

at the time of sale. Herbstman v. Eastman Kodak Co., 342 A.2d 181, 184 (N.J.

1975). And, in any event, the complaint contains no implied-warranty claim under



                                        31
Connecticut law. Accordingly, the Court finds that New Jersey law governs

Withrow’s breach-of-contract and implied-warranty claims.

      The upshot of all this is that Withrow may pursue a claim under

Connecticut’s consumer protection act and that New Jersey law governs

Withrow’s fraud, breach-of-contract, and breach-of-implied-warranty claims.

      C.     Statute of Limitations (Nestor Only)

      Fiat-Chrysler argues that all of Nestor’s claims are barred by the applicable

statute of limitations. It asserts that the statute of limitations is four years for a

breach-of-contract claim, an implied-warranty claim under California’s Song-

Beverly Act, and a claim under California’s Unfair Competition Law. And,

according to Fiat-Chrysler, the statute of limitations is three years for both

common-law fraud and a claim under California’s Consumer Legal Remedies Act.

Fiat-Chrysler points out that Nestor bought his Jeep in April 2014, but that he

did not sue until more than five years later, in October 2019. Thus, Fiat-Chrysler

concludes that all of Nestor’s claims are untimely.

      In response, Nestor does not dispute that he had only three or four years to

bring his claims. Nor does Nestor dispute that he filed suit five years after he

bought his Jeep. Instead, Nestor argues that his claims are timely under the

discovery rule and the doctrine of fraudulent concealment.

      Start with the law on fraudulent concealment. Fiat-Chrysler has cited a

case suggesting that to toll the limitations period under California law, a

manufacturer must do more than remain silent about facts underlying a legal
                                         32
claim. See Garcia v. Gen. Motors LLC, No. 1:18-01313, 2018 WL 6460196, at *6

(E.D. Cal. Dec. 10, 2018) (“[T]he plaintiff must point to some fraudulent

concealment, some active conduct by the defendant above and beyond the

wrongdoing upon which the plaintiff's claim is filed, to prevent the plaintiff from

suing in time.” (internal quotation marks omitted)). The Court has reviewed the

cases Nestor cites regarding fraudulent concealment, and none provides that

under California law, mere silence about a legal claim is sufficient to toll the

limitations period for that claim. (See ECF No. 32, PageID.1706–1708 (citing

Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2015 WL 4111448 (N.D. Cal.

July 7, 2015), Aberin v. Am. Honda Motor Co., Inc., No. 16-CV-04384-JST, 2018

WL 1473085 (N.D. Cal. Mar. 26, 2018), and In re MyFord Touch Consumer Litig.,

46 F. Supp. 3d 936, 962 (N.D. Cal. 2014)).) So the Court proceeds under the

assumption that to toll the statute of limitations based on fraudulent

concealment, Nestor must plead that Fiat-Chrysler took steps to prevent him from

discovering that he had a legal claim based on the CP4 pump.

      The complaint lacks such allegations. The complaint does allege that Fiat-

Chrysler’s advertisements included representations about the Jeep that Nestor

bought. For instance, ads showed the diesel-powered vehicle on U.S. roadways,

perhaps suggesting the Jeep was compatible with U.S. diesel fuel. (ECF No. 26,

PageID.802, 852.) And Fiat-Chrysler claimed that the Jeep was “reliable” and

“durable” (PageID.802, 852), perhaps suggesting that a critical engine part like

the CP4 pump would not fail for a good while. But these were not representations
                                        33
about the CP4 pump specifically, and it is not plausible that these representations

distracted Nestor from discovering issues with the CP4 pump.

      The closest Nestor comes to alleging that Fiat-Chrysler actions prevented

him from becoming aware of his legal claims is an allegation that Fiat-Chrysler’s

“company line” is that the pump failed because the consumer used “contaminated

fuel.” (PageID.797.) If Fiat-Chrysler blamed consumers for pump failures, that

might be the type of affirmative conduct that prevented consumers from

discovering the defect. But Nestor does not plead that he, personally, was aware

of this “company line” and that it discouraged him, personally, from discovering

issues with his CP4 pump within the four-year limitations period. True, a dealer

allegedly gave Nestor this company line when his fuel pump broke—but that was

already five years after Nestor had bought his Jeep.

      In short, the Court finds that the complaint does not allege that Fiat-

Chrysler’s actions prevented Nestor from discovering that he had a cause of action

based on the CP4 pump earlier than when he discovered it in April 2019. Based

on the complaint, tolling based on fraudulent concealment is not plausible.

      That leaves the discovery rule. “The discovery rule postpones accrual of a

cause of action until the plaintiff discovers, or has reason to discover, the cause of

action.” Philips v. Ford Motor Co., No. 14-CV-02989, 2015 WL 4111448, at *7 (N.D.

Cal. July 7, 2015) (internal quotation marks omitted). Fiat Chrysler argues that

the discovery rule does not save Nestor’s claims because he has neither pled when



                                         34
he discovered the defect or why he could not have discovered it earlier. (ECF No.

33, PageID.1767.)

       The Court disagrees; reading the complaint in the light most favorable to

Nestor, he has adequately pled a factual basis for the discovery rule. The alleged

defect is not visible: it occurs inside the fuel-injection pump. And nothing in the

complaint suggests that prior to his pump breaking, Nestor had learned that CP4

pumps were prone to early failure. It is thus reasonable to infer that Nestor would

not have known his pump had issues until it broke. That was in April 2019. This

suit followed six months later.

       Given that Nestor has adequately pled facts to invoke the discovery rule,

the question becomes whether the rule saves all of Nestor’s claims? Nestor argues

that it does. (ECF No. 32, PageID.1705.) But the cases he cites do not establish

that. One of Nestor’s cases applied the discovery rule to a fraud claim and claims

under California’s Unfair Competition Law and Consumer Legal Remedies Act.

Philips v. Ford Motor Co., No. 14-CV-02989, 2015 WL 4111448, at *7 (N.D. Cal.

July 7, 2015). But none of Nestor’s cases applied the discovery rule to a common-

law breach of contract claim, and in a case so heavily litigated, the Court declines

to conduct research for Nestor. So the Court finds that under California’s

discovery rule, Nestor’s fraud, Unfair Competition Law, Consumer Legal

Remedies Act claims are timely, but his common-law breach-of-contract claim is

not.



                                        35
      Remaining then is whether the discovery rule applies to Nestor’s implied-

warranty claim under the Song-Beverly Act. The case law is mixed: some courts

have applied the discovery rule to Song-Beverly Act claims, but others have

declined to do so. Nestor relies on Tanner v. Ford Motor Co., 424 F. Supp. 3d 666,

671 (N.D. Cal. 2019), to argue that the rule saves his implied-warranty claim. For

its part, Fiat-Chrysler cites two cases finding that the discovery-rule does not

delay the statute-of-limitations clock for a Song-Beverly Act claim. (ECF No. 33,

PageID.1767 (citing Mandani v. Volkswagen Group of America, Inc., No. 17-CV-

07287, 2020 WL 3961975, at *2 (N.D. Cal. July 13, 2020); Goldstein v. Gen. Motors

LLC, 445 F. Supp. 3d 1000, 1017 (S.D. Cal. 2020)).)

      The parties have not attempted to reconcile the conflicting case law. From

what this Court can tell, part of the division stems from a provision in California’s

version of the U.C.C. It reads in part, “A breach of warranty occurs when tender

of delivery is made, except that where a warranty explicitly extends to future

performance of the goods and discovery of the breach must await the time of such

performance the cause of action accrues when the breach is or should have been

discovered.” Cal. Com. Code § 2725 (emphasis added). Some courts have found this

language inapplicable to implied-warranty claims because an implied warranty

never extends to future performance—by definition an implied warranty

guarantees that the good, when purchased, is fit for its ordinary purpose. See e.g.,

Mandani, 2020 WL 3961975, at *3. But other courts have pointed out that the

Song-Beverly Act extends the implied warranty up to one year post-purchase, i.e.,
                                         36
if an originally merchantable product becomes unmerchantable in its first year of

use, there is still breach of the implied warranty of merchantability. See Audo v.

Ford Motor Co., No. 3:18-CV-00320, 2018 WL 3323244, at *2 (S.D. Cal. July 6,

2018). Under this view, the Song-Beverly Act apparently transforms all implied

warranties into warranties for “future performance,” thus triggering the clause,

“the cause of action accrues when the breach is or should have been discovered,”

Cal. Com. Code § 2725.

      Absent briefing from the parties on how to resolve the conflicting authority,

the Court finds that the discovery rule does not apply to Nestor’s implied-

warranty claim under the Song-Beverly Act. It appears the future-performance

exception to the normal accrual-upon-tender rule is partly justified by having to

wait for the future event to happen. For example, if a part is guaranteed to run

for 20,000 miles before failure (a promise of future performance), a car will have

to be driven 20,001 miles before deciding if there is a cause of action for breach of

warranty. See 1 White, Summers, & Hillman, Uniform Commercial Code § 12:18

(6th ed.). It thus makes sense that a breach-of-warranty claim could accrue when

the part breaks at 19,000 miles, rather than at tender of delivery. Here, under the

Song-Beverly Act, the future event was at most one year after Nestor’s purchase:

to recover under the Act, a product must become unmerchantable, at the latest,

one year after tender of delivery. See Cal. Civ. Code § 1791.1. But a year after

Nestor’s purchase was April 2015, which is still more than four years before he

filed this lawsuit. In other words, to the extent that the purpose of the discovery
                                         37
rule is to delay starting the statute-of-limitations clock until a future event occurs,

that rationale would only justify starting the limitations clock a year after Nestor

bought his vehicle. Accordingly, the Court finds that the discovery rule does not

save Nestor’s Song-Beverly Act claim from the four-year statute-of-limitations

bar. It follows that Nestor’s contingent Magnuson-Moss Warranty Act claim is

also untimely. (See ECF No. 32, PageID.1683 (indicating that MMWA claim is

derivative of implied-warranty claim).)

      In sum, the Court finds that Nestor’s breach-of-contract claim, implied-

warranty claim under the Song-Beverly Act, and Magnuson-Moss Warranty Act

claim are barred by the applicable statute of limitations and thus will be

dismissed. Nestor’s fraud, Unfair Competition Law, and Consumer Legal

Remedies Act claims are timely under California’s discovery rule.

      D.     Fraud Claims

      The Court next examines Nestor’s and Withrow’s fraud claims.

      Plaintiffs’ fraud claims come in two forms: they assert that Fiat-Chrysler

made affirmative misrepresentations and that Fiat-Chrysler failed to disclose a

material fact about their vehicles. The Court starts with Fiat-Chrysler’s efforts to

dismiss Nestor’s and Withrow’s affirmative-misrepresentation claims and then

turns to the fraud-by-omission claims.

             1.     Affirmative Representations

      Nestor and Withrow point to Fiat-Chrysler’s advertisements in support of

their claim that the car maker made affirmative misrepresentations about their
                                          38
vehicles. For instance, Nestor and Withrow point out that in its ads, Fiat-Chrysler

showed Rams and Jeeps driving on American roadways, which say Plaintiffs,

implies that the vehicles are compatible with U.S. diesel. (PageID.852.) As

another example, Fiat-Chrysler said Rams and Jeeps with the 3.0L EcoDiesel

engine (the engine that uses the CP4 pump) were more fuel efficient than

comparable vehicles. (PageID.852–854.) Another ad references “durable engines.”

(PageID.855.) According to Nestor and Withrow, given the CP4’s incompatibility

with U.S. diesel and likelihood of early failure, Fiat-Chrysler’s advertisements for

EcoDiesel Rams and Jeeps were false or misleading.

      In response, Fiat-Chrysler argues that Nestor and Withrow “do not plead a

single affirmative representation that falls outside the bounds of puffery or

opinion.” (ECF No. 29, PageID.1570.) Because puffery and opinion generally do

not give rise to a viable fraud claim, Fiat-Chrysler asserts that any fraud claims

based on affirmative misrepresentations must be dismissed.

      The Court agrees. As an initial matter, Plaintiffs recount some statements

Fiat-Chrysler made without adequately pleading how they are false or

misleading. For instance, Plaintiffs complain that Fiat-Chrysler stated that the

“3.0L EcoDiesel V6 utilizes dual-filtration technology for greater . . . durability.”

Even if the CP4 pump is faulty, dual-filtration technology could still make the

engine more durable than one without that technology. As another example, it

may be true that the Ram has a “730-mile highway driving range” (PageID.853)

even if the CP4 causes the Ram’s engine to fail at say, 30,000 miles. And
                                         39
regardless of truth or falsity, none of the statements Nestor and Withrow recite

in their complaint are representations about the CP4 pump specifically. Further,

Fiat-Chrysler’s statements about reliability and durability are relative

statements (reliable and durable relative to what?). They are also subjective

statements (is 100,000 miles or 200,000 miles durable?). All of this suggests that

Fiat-Chrysler’s advertisements are not affirmative misrepresentations about the

CP4 pump that can give rise to a claim of fraud.

      Case law lends further support for this conclusion. In two other cases

involving the CP4 pump (which Nestor and Withrow urge the Court to follow on

other issues), courts found that statements similar to the ones pled here were non-

actionable puffery or opinion. Chapman v. Gen. Motors LLC, No. 19-12333, 2021

WL 1286612, at *14 (E.D. Mich. Mar. 31, 2021) (“The Court does not find any of

the advertising descriptors cited by Plaintiffs—‘11 percent more fuel efficient,’

‘take[s] performance and fuel economy to the next level,’ or ‘proven durability’—

to amount to anything other than puffery.”); In re Gen. Motors LLC CP4 Fuel

Pump Litig., 393 F. Supp. 3d 871, 877 (N.D. Cal. 2019) (“[T]he Court concludes

that the representations Plaintiffs cite—including broad claims of ‘reliability’ and

‘durability’ as well as marginally more specific references to ‘superior fuel

economy,’ ‘torque,’ ‘horsepower,’ and ‘emission performance’—amount to mere

sales puffery.”).

      True, two other CP4 cases that Nestor and Withrow have urged this Court

to follow found that the manufacturers’ ads were actionable misrepresentations.
                                        40
But in one case, the manufacturer made a representation about the performance

of the fuel injectors—a part that works closely with the CP4 pump—and both

cases involved Texas law, which allows fraud claims to be based on opinion. See

Stevens v. Ford Motor Co., No. 18-456, slip op. at 6 (S.D. Tex. Nov. 2, 2020)

(“Plaintiffs set out the advertising materials that Ford published . . . specifically

representing that the engine and its fuel system are robust, with ‘fuel injectors

that achieve a clean, efficient burn.’”); Click v. Gen. Motors LLC, No. 2:18-CV-455,

2020 WL 3118577, at *4 (S.D. Tex. Mar. 27, 2020) (“Even an opinion may be

actionable.”).

      In all, the Court finds that Nestor and Withrow have not adequately alleged

that Fiat-Chrysler’s promotional statements were affirmative misrepresentations

giving rise to a common-law fraud claim.

             2.    Omissions

      The Court thus turns to Nestor’s and Withrow’s fraud claims based on

omission.

      Fiat-Chrysler seeks to dismiss Plaintiffs’ fraud-by-omission claims in

several ways. According to Fiat-Chrysler, (1) the complaint lacks the particularity

that Federal Rule of Civil Procedure 9(b) demands, (2) the complaint lacks factual

allegations establishing its knowledge of the CP4 pump defect, and (3) even if it

had knowledge of the defect, it did not have a duty to disclose it under California

or Connecticut law.



                                         41
      Rule 9(b). The Court disagrees with Fiat-Chrysler that the complaint fails

to meet the Rule 9(b)’s demand for specificity. “To maintain its fraud-by-omission

claim under [Rule 9(b)’s] standard, [Nestor and Withrow] must specify the who,

what, when, where, and how of the alleged omission.” Republic Bank & Tr. Co. v.

Bear Stearns & Co., 683 F.3d 239, 255–56 (6th Cir. 2012) (internal quotation

marks omitted). The “who” is obvious, Fiat-Chrysler. As to “what” was not

disclosed, Nestor and Withrow allege that the CP4 pump has a fragile design and

that U.S. diesel fuel, depending on the source, is too dry to adequately lubricate

the roller and cam in the pump; so, say Plaintiffs, Fiat-Chrysler should have

disclosed that the CP4 pump had a fair chance of failing early in the vehicle’s

lifetime. (PageID.811, 822, 879–880.) Regarding “when” the omission occurred—

Plaintiffs say that had they known about the CP4 pump defect before they bought

their vehicles, they would not have bought them (or, at least, paid less for them).

(PageID.880.) As for “where” the omissions occurred, they occurred in the various

channels of information that Fiat-Chrysler used to sell its vehicles. (See

PageID.879 (referencing “marketing and advertising materials used nationally”);

PageID.800.) This Court has previously found like allegations meet Rule 9(b)’s

standard, Gregorio v. Ford Motor Co., No. 20-11310, 2021 WL 778913, at *5 (E.D.

Mich. Mar. 1, 2021) (Michelson, J.), and it sees no reason to deviate from that

decision here.

      Knowledge. Fiat-Chrysler next claims that Nestor and Withrow have not

adequately pled that it knew about the CP4 pump defect before they bought their
                                        42
vehicles. To address this argument, a summary of the complaint’s allegations of

Fiat-Chrysler’s knowledge is in order.

      One way the complaint seeks to establish Fiat-Chrysler’s knowledge of the

CP4 pump defect is by describing a 2011 investigation by the National Highway

Traffic Safety Administration. NHTSA started the investigation based on 160

complaints of engine stalls in Volkswagens and Audis; the stalls appeared to be

related to the Bosch CP4 pump. (PageID.830–831.) Among the documents

produced to NHTSA during the investigation were communications between the

two car makers and Bosch. For instance, in 2008, Audi asked Bosch if the reason

pumps in European vehicles did not fail was because the fuel was different in

Europe. (See PageID.833.) And in 2009, Audi reported to Bosch, “we only have a

problem in certain markets[.] . . . Depending on how poor the fuel currently on the

market is.” (PageID.833.) From February to May 2011, Audi, Volkswagen, and

Bosch exchanged emails about a substantial increase in warranty claims in U.S.

vehicles with the CP4 pump. (PageID.833.) And in September 2011, someone from

Volkswagen emailed Bosch, “I think the [CP4.1] failures are well known.”

(PageID.1341.) These emails and other documents produced in the NHTSA

investigation were published on NHTSA’s website. (See PageID.831.) Thus,

Nestor and Withrow allege, “[b]y the end of the 2011, it was well known that Bosch

CP4 failures in the U.S. Audi and Volkswagen vehicles were widespread and

catastrophic.” (PageID.834.)



                                         43
      Although NHTSA only investigated Volkswagen and Audi, Nestor and

Withrow allege that, for several reasons, Fiat-Chrysler knew of the investigation

and saw the emails. For one, during its investigation, NHTSA not only requested

documents from Volkswagen, but also requested documents from Fiat-Chrysler.

(PageID.831.) And Nestor and Withrow allege that auto manufactures have

departments that “track emerging trends which may impact their business,”

including “problems with commonly used components on other manufacturer’s

products.” (PageID.834.) And “[s]pecific departments . . . monitor many public

(and subscription) sites such as . . . NHTSA.gov . . . to ensure compliance with all

standards, regulations.” (PageID.835.) Plaintiffs further plead that auto

manufacturers “maintain extensive bodies of knowledge such as ‘lessons

learned’ . . . databases,” and “‘[l]essons learned’ from competitors are invaluable

since they avoid similar problems during development and production.”

(PageID.835–836.) Thus, Withrow and Nestor allege, “information about the CP4

pump’s problems would have been widely known throughout the industry, and

certainly known to FCA.” (PageID.837.)

      Taking all of these allegations together and evaluating them in the light

most favorable to Nestor and Withrow, it is reasonable to infer that Fiat-Chrysler

knew that the CP4 pump was defective. Contrary to Fiat-Chrysler’s assertion that

the NHTSA investigation only shows “what the automotive industry knew in

general” (ECF No. 29, PageID.1571–1572), Nestor and Withrow have alleged that

as part of the 2011 investigation, NHTSA asked Fiat-Chrysler for documents. So
                                        44
it is reasonable to infer that Fiat-Chrysler knew that NHTSA was investigating

complaints about CP4 pump failures. And Nestor and Withrow have alleged that

Fiat-Chrysler has monitoring departments, so it reasonable to infer that Fiat-

Chrysler would have tracked that investigation. Further, the complaint alleges

that the documents produced in the investigation—including emails suggesting

that the pump may have difficulties running on U.S. diesel—were made publicly

available.

      The Court also notes that another judge in this District concluded that

allegations similar to Nestor and Withrow’s made it plausible that General Motors

knew about the CP4 defect. See Chapman v. Gen. Motors LLC, No. 19-12333, 2021

WL 1286612, at *15 (E.D. Mich. Mar. 31, 2021). True, in Chapman, when NHTSA

asked General Motors to produce documents as part of the 2011 investigation,

“GM responded that in the 2nd quarter of 2011 alone, it was aware of at least

ninety-nine field reports of high-pressure fuel pump failure” in its vehicles.

Amended Complaint, Chapman v. Gen. Motors LLC, No. 19-12333 (E.D. Mich.

May 22, 2020); see also Chapman, 2021 WL 1286612, at *15 (citing paragraphs

180 and 181 of amended complaint)). Nestor and Withrow do not make a similar

allegation about Fiat-Chrysler’s production to NHTSA. But the court in Chapman

did not rely heavily on those allegations. Instead, it explained, “[W]hen GM and

other OEMs were asked to submit data [to NHTSA], it seems implausible that

GM would not have carefully examined the rest of the investigation materials

given its vested interest in knowing as much as possible about the possibility of
                                       45
problems with the fuel pump that was in its trucks.” Id. at *15. The court

continued, “This investigation involves the same pump model that GM was using,

made by the same manufacturer, and includes email communications between

Volkswagen, Audi, and Bosch employees specifically discussing the pump, issues

with fuel lubricity, and the presence of metal shavings in the pump housing. The

Court finds it plausible that this kind of investigation would have put GM on

notice about issues with its own CP4 pumps.” Id. Swap “GM” for “Fiat-Chrysler”

in the preceding quotes, and they remain accurate.

      In short, it is reasonable to infer that Fiat-Chrysler knew that the CP4

pump was not compatible with the U.S. diesel provided at many gas stations or

was otherwise prone to early failure.

      Duty to Disclose. Fiat-Chrysler seeks dismissal of the fraud-by-omission

claims a third way: even if it knew about the CP4 pump defect, neither California

nor Connecticut law required it to disclose the defect under the circumstances

alleged in the complaint.

      As to Nestor’s fraud claim under California law, the Court disagrees with

Fiat-Chrysler.

      Start with the law. Fiat-Chrysler admits that a manufacturer has a duty to

disclose a defect if the defect is material and it has exclusive knowledge of the

defect. (ECF No. 29, PageID.1574.) Nestor cites a pair of cases indicating that

courts interpret “exclusivity” less strictly than the ordinary meaning of the word

demands, i.e., merely “superior” knowledge of the defect can give rise to a duty to
                                        46
disclose. See Edenborough v. ADT, LLC, No. 16-CV-02233-JST, 2016 WL 6160174,

at *6 (N.D. Cal. Oct. 24, 2016); Norcia v. Samsung Telecommunications Am., LLC,

No. 14-CV-00582, 2015 WL 4967247, at *7 (N.D. Cal. Aug. 20, 2015). Because Fiat-

Chrysler cites no case to the contrary, the Court proceeds under the assumption

that superior knowledge suffices.

      So has Nestor adequately alleged that Fiat-Chrysler has superior

knowledge of the CP4 defect? Yes. As explained, it is reasonable to infer that Fiat-

Chrysler knew about the 2011 NHTSA investigation and tracked its progress. And

while some consumers were also aware of the history of the CP4 pump, that does

not mean that all Jeep owners knew of the issue, let alone Nestor specifically. In

fact, the complaint suggests that the first time Nestor became aware of the CP4

pump issue is when his Jeep broke down and a dealer diagnosed metal shavings

in the fuel system. (See PageID.802–803.) So it is plausible that Fiat-Chrysler’s

knowledge of the CP4 pump defect was superior to Nestor’s.

      The Court reaches a different conclusion as to the duty Fiat-Chrysler owed

to Withrow. Fiat-Chrysler cites a case implying that under Connecticut’s common

law, a duty to disclose a known fact arises only if there is a need to clarify a half-

truth or the parties have a “special relationship.” See DiMichele v. Perrella, 120

A.3d 551, 555 (Conn. Ct. App. 2015). Plaintiffs cite around a dozen cases for the

proposition that a duty to disclose arises in other circumstances, such as when the

manufacturer has superior knowledge of the defect or when the defect poses a

safety risk to the consumer. (ECF No. 32, PageID.1693–1700.) But the Court has
                                         47
examined each of these cases, and the overwhelming majority do not involve

Connecticut law at all. And in the one or two cases that included a plaintiff from

Connecticut, the court did not do a state-by-state analysis of when a duty to

disclose arises and did not examine Connecticut law. So as far as the parties’

briefing goes, Fiat-Chrysler’s case is more persuasive. It follows that the question

is whether Withrow has adequately alleged that Fiat-Chrysler made a partial

disclosure that required clarification or whether Withrow and Fiat-Chrysler had

a “special relationship.” See DiMichele, 120 A.3d at 555.

      The answer is “no.” According to the case cited by Fiat-Chrysler, a vendor-

vendee relationship only gives rise to a duty to disclose if the relationship is one

of “trust and confidence.” DiMichele, 120 A.3d at 555. The complaint contains little

suggesting that Fiat-Chrysler was some type of fiduciary to Withrow—Withrow

simply bought a good that Fiat-Chrysler made (and not even from Fiat-Chrysler,

directly). As for partial disclosures, the Court has already found that Fiat-

Chrysler’s advertising statements were true, puffery, opinion, or some

combination and that the complaint does not recite any Fiat-Chrysler

advertisement about the CP4 pump specifically. So under the law the parties have

provided, Fiat-Chrysler owed no duty to Withrow to disclose the CP4 defect.

      In arguing for a different result, Plaintiffs point to an ad where Fiat-

Chrysler claimed that the Dodge Ram EcoDiesel offered “fuel-efficient

performance” and “biodiesel (B20) capability.” (ECF No. 32, PageID.1698; ECF

No. 26, PageID.855.) But Plaintiffs have not adequately alleged that the Ram did
                                        48
not have B20 capability—notably B20 biodiesel fuel has greater lubricity than

ordinary diesel, and thus, perhaps, eliminates issues with the CP4 pump. See Troy

Shoen, How Biodiesel Can Solve Fleets’ Lubricity Problems, Fleet Equipment (Apr.

17, 2018), https://perma.cc/D8YW-YWQW; U.S. Dep’t of Energy Efficiency &

Renewable Energy, Diesel Vehicles Using Biodiesel, https://perma.cc/6T9Y-

HMCX (“Biodiesel raises the cetane number of the fuel and improves fuel

lubricity.”) As for Fiat-Chrysler’s claim of “fuel-efficient performance,” it is true

that Plaintiffs have alleged that once the CP4 pump starts to wear, fuel efficiency

goes down. But the term “fuel efficient” is both subjective and relative. Even after

the pump starts to wear, the Ram may still be “fuel efficient” relative to other

vehicles, or it may still be fuel efficient in some people’s opinion. Accordingly,

Withrow’s fraud-by-omission claim will be dismissed.

                                       * * *

      In sum, Nestor’s and Withrow’s fraud claims based on affirmative

misrepresentations will be dismissed because Fiat-Chrysler’s advertisements

were true, puffery, or opinion and because they were not specific to the CP4 pump.

Withrow’s fraud-by-omission claim will be dismissed because (1) the law provided

to the Court indicates that under Connecticut law, Fiat-Chrysler had a duty to

disclose only if it made a misleading partial disclosure or if it had special

relationship with Withrow and (2) the complaint does not allege facts establishing

partial disclosure or a special relationship. Nestor’s fraud-by-omission claim will



                                         49
survive because Fiat-Chrysler plausibly had superior knowledge of the defect,

which gives rise to a duty under California law.

      E.    Consumer-Protection-Act Claims

      Fiat-Chrysler also asks this Court to dismiss Nestor’s and Withrow’s

consumer-protection-act (CPA) claims.

      Two of Plaintiffs’ four CPA claims require no new analysis. Other than to

argue that Withrow cannot bring a claim under the Connecticut Unfair Trade

Practices Act (because he bought his Ram in New Jersey), Fiat-Chrysler treats

Withrow’s claim under Connecticut’s CPA as if it were a common-law fraud claim.

(See ECF No. 29, PageID.1565 (making same arguments for Counts A.II, F.I-II,

H.I-II, FF.I); see also ECF No. 29-4, PageID.1605.) As for Nestor, Fiat-Chrysler

treats his claim under the California Legal Remedies Act as if it were a common-

law fraud claim. (See ECF No. 29, PageID.1565; ECF No. 29-4, PageID.1605.) So

for the reasons given, Withrow’s claim under the Connecticut Unfair Trade

Practices Act and Nestor’s claim under the California Legal Remedies Act will not

be dismissed.

      Unlike those two CPA claims, Fiat-Chrysler does make arguments tailored

to Withrow’s claim under the New Jersey Consumer Fraud Act and Nestor’s claim

under California’s Unfair Competition Law.

      As for New Jersey’s Consumer Fraud Act, Fiat-Chrysler argues that

Withrow must plead that it knew “with certainty” that the CP4 pump would fail

prematurely. (ECF No. 29, PageID.1573.) Fiat-Chrysler even cites a case where
                                        50
the court dismissed a New Jersey CFA claim because the plaintiffs failed to allege

that General Motors was certain that the CP4 pump had issues. (ECF No. 29,

PageID.1569 (citing Dawson v. Gen. Motors LLC, No. 19-8680, 2019 WL 3283046,

at *5–6 (D.N.J. July 22, 2019)). Fiat-Chrysler argues that Plaintiffs’ factual

allegations do not establish that it knew “with certainty” that the CP4 pump was

defective and, as such, Withrow has not stated a claim under the CFA. (ECF No.

29, PageID.1573.)

      The Court disagrees. Fiat-Chrysler cites Alban v. BMW of N. Am., No. CIV.

09-5398 DRD, 2011 WL 900114, at *10 (D.N.J. Mar. 15, 2011), for the proposition

that the NJ CFA requires a manufacturer to know “with certainty” that its

product is defective. But the defect in Alban did not manifest until after the

warranty had expired. Id. at *2. Further, Alban relied on Perkins v.

DaimlerChrysler Corp., 890 A.2d 997, 1005 (N.J. Super. App. Div. 2006), and

Maniscalco v. Brother Int’l Corp. (USA), 627 F. Supp. 2d 494, 501 (D.N.J. 2009),

for the rule that the CFA requires a manufacturer to know “with certainty” that

the product is defective. Yet in both Perkins and Maniscalco, the product also

outlasted the warranty. See Maniscalco, 627 F. Supp. 2d at 497, 502; Perkins, 890

A.2d at 1004. Indeed, the court in Perkins was concerned that if courts allowed a

CFA claim where the product had outlasted the warranty, courts would effectively

renegotiate the parties’ bargained-for warranty. 890 A.2d at 1004. Even the very

case relied on by Fiat-Chrysler states, “where a good is covered by a warranty and

becomes defective after the warranty period has expired, an NJCFA violation
                                       51
occurs only when the defendant has specific knowledge of the defect.” Dawson,

2019 WL 3283046, at *5 (emphasis added). Here, Withrow’s Ram did not outlast

the warranty. His Ram failed when it was about two years old and had 31,500

miles on the odometer, yet Fiat-Chrysler warrantied the Ram for 5 years or

100,000 miles. (PageID.799–800.) As such, the Court is not persuaded that the

knew-with-certainty test applies to Withrow’s CFA claim. And the Court has

already found that it is plausible that Fiat-Chrysler knew (perhaps not with

certainty) that the CP4 pump was not compatible with U.S. diesel or otherwise

would fail prematurely.

      The Court is likewise not persuaded by Fiat-Chrysler’s efforts to dismiss

Nestor’s claim under California’s Unfair Competition Law. The UCL prohibits

“unlawful,” “unfair,” and “fraudulent” acts and practices—“[e]ach of these three

adjectives captures a separate and distinct theory of liability.” Doe v. CVS

Pharmacy, Inc., 982 F.3d 1204, 1214 (9th Cir. 2020). Fiat-Chrysler says, “[t]o the

extent Plaintiffs intend to invoke the ‘unlawful’ prong of the UCL, that claim fails

because Nestor’s claims for violation of the [California Legal Remedies Act],

MMWA and Song-Beverly Act all fail.” (ECF No. 29, PageID.1579.) But the Court

has just found that Nestor’s claim under the California Legal Remedies Act is not

subject to dismissal because Fiat-Chrysler had not treated the claim differently

from Nestor’s fraud claim (and Nestor’s fraud claim is not subject to dismissal).

So Fiat-Chrysler has not shown that Nestor has failed to adequately plead an

“unlawful” practice under the UCL. See Roper v. Big Heart Pet Brands, Inc., No.
                                        52
119CV00406, 2020 WL 7769819, at *13 (E.D. Cal. Dec. 30, 2020) (“[A] CLRA

violation suffices as the predicate to a UCL unlawful prong claim.” (internal

quotation marks omitted)). As for the “fraudulent” prong of the UCL, the Court

has found that Nestor has adequately pled a claim of common-law fraud, and Fiat-

Chrysler has not explained why the same allegations do not satisfy the fraudulent

prong of the UCL. The parties also debate whether Nestor has adequately

established the “unfair” prong (ECF No. 29, PageID.157; ECF No. 32,

PageID.1702; ECF No. 33, PageID.1777), but because Nestor’s UCL claim

survives via at least the “unlawful” and “fraudulent” prongs, the Court will

entertain that debate at a later date.

      In short, Fiat-Chrysler has not persuaded the Court to dismiss Nestor’s or

Withrow’s consumer-protection-act claims.

      F.    Breach-of-Contract Claims

      The Court next examines Withrow’s common-law, breach-of-contract claim.

(As explained above, Nestor’s breach-of-contract claim is untimely.)

      The Court agrees with Fiat-Chrysler that Withrow has not adequately pled

a breach-of-contract claim. The complaint makes a number of general allegations

attempting to show that Fiat-Chrysler recognizes “FCA-authorized dealerships”

as its sales agents. (PageID.858.) But Withrow bought his Dodge Ram from

“Autoland in Springfield, New Jersey,” and he does not plead that Autoland was

an “FCA-authorized dealership.” (PageID.799.) And the omission is telling given

that Withrow made a point to allege that he brought his Ram to “an FCA US
                                         53
dealership” for repair. (PageID.799.) Moreover, Withrow bought his Ram used,

meaning that Autoland may not have even bought the Ram from Fiat-Chrysler.

Because Withrow did not buy his Ram from Fiat-Chrysler, and because Withrow

alleges that the contract at issue was formed by his purchase of the Ram

(PageID.882), the Court finds that Withrow has not adequately pled that Fiat-

Chrysler formed a contract with Withrow. And without a contract between Fiat-

Chrysler and Withrow, Withrow has no basis to claim Fiat-Chrysler breached the

contract.

      In resisting this result, Withrow cites two cases. Neither persuade. True, in

Bledsoe v. FCA US LLC, the court allowed a breach-of-contract claim to survive

past the pleading stage. See 378 F. Supp. 3d 626, 645 (E.D. Mich. 2019). But the

court in Bledsoe did not address the issue of contract formation between Fiat-

Chrysler and a consumer who buys his Fiat-Chrysler vehicle from a used-car

dealer. See id. In fact, in a footnote, the court in Bledsoe suggested that the breach-

of-contract analysis for a used-car purchase might differ from the analysis for a

new-car purchase. Id. at 645 n.9. Withrow also cites Joslyn v. Cadillac Automotive

Co., 177 F. 863 (6th Cir. 1910). But there, the evidence suggested that the sole

employee of Cadillac Automotive (it was 1910 after all) was involved in the

transaction and that the local company was Cadillac Automotive’s agent. See id.

at 866. Here, the complaint does include facts attempting to show that “FCA-

authorized dealerships” are Fiat-Chrysler’s agents, but, again, Withrow has not



                                          54
pled that Autoland was an FCA-authorized dealership. Joslyn is thus of no help

to Withrow.

      In short, the Court cannot reasonably infer from the allegations of the

complaint that Fiat-Chrysler was a party to any contract between Withrow and

Autoland. As such, Withrow’s breach-of-contract claim against Fiat-Chrysler will

be dismissed.

      G.      Implied-Warranty Claims

      The Court turns to Fiat-Chrysler’s efforts to dismiss Plaintiffs’ implied-

warranty claims. As discussed, Nestor’s implied-warranty claim is untimely. So

only Withrow’s implied-warranty claim still needs to be addressed.

      Fiat-Chrysler argues that it did not breach the implied warranty of

merchantability because the Ram that Withrow bought was merchantable. Fiat-

Chrysler points out that by the time the CP4 pump failed in Withrow’s Ram, the

truck was two years old and had 31,500 miles on the odometer. (ECF No. 29,

PageID.1563; ECF No. 26, PageID.799.) Citing a host of cases, Fiat-Chrysler

argues that courts have routinely dismissed implied-warranty claims when “the

facts alleged show a plaintiff’s vehicle was driven for multiple years and tens of

thousands of miles without any problem.” (ECF No. 29, PageID.1562); see also

Sheris v. Nissan N. Am. Inc., No. 07-2516, 2008 WL 2354908, at *6 (D.N.J. June

3, 2008) (“The weight of authority, from courts across the country, indicates that

plaintiffs may not recover for breach of the implied warranty of merchantability

under the facts where plaintiffs have driven their cars without problems for
                                       55
years.” (internal quotation marks omitted)); Suddreth v. Mercedes-Benz, LLC, No.

10-CV-05130, 2011 WL 5240965, at *5 (D.N.J. Oct. 31, 2011) (“It is simply not

plausible that a motor vehicle could be classified as not merchantable when it has

been used for its intended purpose for 4 years and 50,000 miles.”).

      The decisional law that Fiat-Chrysler cites does not persuade the Court to

dismiss Withrow’s implied-warranty claim at the pleading stage. Generally

speaking, a good is merchantable if it “is reasonably fit for the general purpose for

which it is manufactured and sold.” Henningsen v. Bloomfield Motors, Inc., 161

A.2d 69, 76 (N.J. 1960). For trucks like Withrow’s, its general purpose is to get

someone from A to B safely (or, because it is a truck, to get someone and something

from A to B safely). See Gregorio v. Ford Motor Co., No. 20-11310, 2021 WL

778913, at *17 (E.D. Mich. Mar. 1, 2021). But trucks are also durable goods—they

are supposed to last a while. They not only need to get people and things from A

to B safely; trucks need to go from A to B safely a fair number of times to be fit for

their general purpose. See Roe v. Ford Motor Co., No. 2:18-12528, 2019 WL

3564589, at *12 (E.D. Mich. Aug. 6, 2019) (“Sure, cars are supposed to get people

from A to B; but they, like other durable goods, are expected to work for a good

while.”).

      But where to draw the line? A new vehicle that lasts only three months and

5,000 miles before requiring major repair is certainly not merchantable; but one

that lasts ten years and 150,000 miles without requiring major repair certainly

is. Cf. Hornberger v. General Motors Corp., 929 F. Supp. 884, 888 (E.D. Pa. 1996)
                                         56
(“[A] material question of fact does exist as to whether a normal transmission of a

newly leased vehicle would fail after being driven approximately 40,000 miles,

rendering   the   car   unfit   for   the    purpose   of   driving   and,   therefore,

unmerchantable.”). The “merchantable line” lies somewhere between those

extremes.

      While the Court draws no bright line, taking the factual allegations of the

complaint as true and drawing reasonable inferences in Withrow’s favor, it is

plausible that his particular Ram was not merchantable because it stopped

running several years and tens of thousands of miles before a reasonable

consumer would expect it to fail. According to the complaint, diesel vehicles cost

more than their gas counterparts because diesel engines are supposed to last a

long time—500,000 to 800,000 miles. (PageID.797, 801.) Of course, the lifetime of

the vehicle is less than the lifetime of the engine (non-engine parts may fail), but

a reasonable inference is that a consumer expects a $40,000, diesel-powered Ram

to last many years and well over the 31,500 miles of Withrow’s Ram. (PageID.799.)

And the repair was not cheap—it was $12,000. (PageID.800.) While discovery on

consumer expectations and industry standards might prove that two years and

31,500 miles was long enough to deem the Ram merchantable, it is at least

plausible that Withrow’s Ram was not merchantable.

      But, argues Fiat-Chrysler, after Withrow repaired the damage from the

failed CP4 pump, he continued to drive his Ram. Indeed, as of March 2020, the

Ram had logged about 17,000 miles since the repair. (PageID.799–800.) Fiat-
                                            57
Chrysler cites a few cases in support of the proposition that if a consumer

continues to drive his vehicle, the vehicle is merchantable. (ECF No. 33,

PageID.1768–1769.)

      Fiat-Chrysler’s cases are distinguishable. In each case, the defect did not

prevent the vehicle from being driven. See Beck v. FCA US LLC, 273 F. Supp. 3d

735, 743, 762 (E.D. Mich. 2017) (finding vehicle merchantable where named

plaintiff drove his vehicle with the alleged defect); Weidman v. Ford Motor Co.,

No. 18-CV-12719, 2020 WL 674348, at *4 (E.D. Mich. Feb. 11, 2020) (“None of the

new Plaintiffs allege that their vehicle cannot brake nor that he or she cannot use

his or her vehicle.”); accord Weidman v. Ford Motor Co., No. 18-CV-12719, 2019

WL 3003693, at *4 (E.D. Mich. July 10, 2019). Here, Withrow says that he was

driving on the highway and his Ram “quit in the middle of the road.” (PageID.799.)

And from what the Court can glean from the complaint, the truck was, at that

point, completely non-operational. Thus, the merchantability analysis in Beck and

Wiedman is not persuasive on the facts of Withrow’s case.

      In short, Fiat-Chrysler has not shown that it is implausible that Withrow’s

Ram was unmerchantable; so Withrow’s implied-warranty claim is not subject to

dismissal. Further, Withrow’s claim under the Magnuson-Moss Warranty Act will

survive because it is derivative of his implied-warranty claim. (See ECF No. 33,

PageID.1768 (“There is no dispute Plaintiffs’ MMWA claim stands or falls with

their state-law warranty claims.”).)



                                        58
      H.     Remedies

      In addition to moving to dismiss Plaintiffs’ claims, Fiat-Chrysler also ask

this Court to dismiss some of Plaintiffs’ requested relief.

      For one, Fiat-Chrysler argues that Nestor’s and Withrow’s allegations in

support of punitive damages are conclusory, so that relief should be “stricken or

dismissed.” (ECF No. 29, PageID.1584.) Fiat-Chrysler also says that to obtain

punitive damages under California law, Nestor must allege that the “conduct

allegedly giving rise to punitive damages was that of, or was authorized or ratified

by, an officer, director, or manager of the corporation.” (ECF No. 29, PageID.1584.)

This, says Fiat-Chrysler, Nestor has failed to do. (Id.)

      The Court declines to bar punitive damages at this early stage of the case.

First, Nestor and Withrow have plausibly alleged that Fiat-Chrysler knew the

CP4 pump had issues with U.S. diesel or was otherwise prone to early failure and,

despite this knowledge, decided to sell vehicles with the CP4 pump. And Nestor

and Withrow have alleged that the CP4 pump failure can occur while driving, thus

presenting a safety risk. A knowing wrong that can lead to physical injury lends

some support to a claim of punitive damages. Second, this case will proceed to

discovery even if this Court bars punitive damages. And the Court anticipates

that discovery on other issues will largely answer whether Fiat-Chrysler acted

with the malice required for punitive damages. So there is little to gain in barring

punitive damages now. Indeed, the issue would become moot if Fiat-Chrysler

prevails in this litigation.
                                         59
      But the Court will dismiss Nestor’s claim for enhanced damages under the

California Legal Remedies Act because Nestor is not a member of the class of

people who may recover those enhanced damages. According to the complaint,

“Plaintiffs and California Sub-Class members seek an additional award against

FCA of up to $5,000 for each Plaintiff who qualifies as a ‘senior citizen’ or ‘disabled

person’ under the CLRA.” (PageID.906.) But this Court has already explained that

Withrow, a Connecticut resident who bought his Ram in New Jersey, has no

standing to represent a class of people seeking relief under California law. And

while Nestor has standing to pursue his own claim under the California Legal

Remedies Act, there are no allegations that Nestor is a “senior citizen” or “disabled

person” under the Act. So he has no standing to pursue the Act’s enhanced

damages (his injury is not fairly traceable to Fiat-Chrysler’s conduct toward senior

citizens of disabled individuals). And even if Nestor had Article III standing to

seek enhanced damages, it is doubtful that he is the proper class representative

to pursue that relief. See Fed. R. Civ. P. 23(a).

      Accordingly, while the Court will not dismiss Nestor’s and Withrow’s

request for punitive damages, it will dismiss Nestor’s request for enhanced

damages under the California Legal Remedies Act, Cal. Civ. Code § 1780(b).

      I.     Other Arguments for Dismissal

      Although anyone reading the entirety of this opinion will likely be

exhausted by this point, Fiat-Chrysler makes three additional arguments for

dismissal that should be briefly addressed.
                                          60
      One. As discussed briefly above, in their complaint, Nestor and Withrow

allege that a good fuel-pump design would be able to “withstand some level of

customer abuse and neglect, such as inadvertent misfueling, running out of fuel,

delaying a filter change, or draining the water separator.” (PageID.811.) Fiat-

Chrysler seizes this allegation and argues that it simply cannot be true that a

product is defective if it cannot withstand “abuse and neglect.” (ECF No. 29,

PageID.1559; see also ECF No. 33, PageID.1765.) On that point, the Court tends

to agree with Fiat-Chrysler. But the Court fails to see how that point advances

this litigation. Read in the light most favorable to Plaintiffs, the complaint merely

alleges that a product should withstand normal wear and tear. A car owner may

infrequently put a bit of gasoline in his tank as opposed to diesel. Or once in a

while, a car owner may change his fuel filter 30 days late. The Court takes

Plaintiffs’ point to be that normal use of a vehicle is not perfect use of a vehicle,

and the CP4 pump is defective if it cannot withstand common and expected

misuse. (See ECF No. 32, PageID.1677–1678.) Accordingly, the Court sees no need

to dismiss Plaintiffs’ claim that the CP4 pump is defective if it cannot withstand

“abuse and neglect”—that is simply not Plaintiffs’ theory.

      Two. Per this Court’s suggestion, Fiat-Chrysler has undertaken the time-

consuming task of creating charts setting out the law in 50 jurisdictions. (E.g.,

ECF No. 29, PageID.1631–1652.) Relying on these charts, Fiat-Chrysler argues

that Plaintiffs’ claims under the laws of states other than California, Connecticut,

and New Jersey fail. (ECF No. 29, PageID.1581.) In response, Plaintiffs have
                                         61
created a set of like charts. (ECF No. 32-1, PageID.1717–1756.) Because the Court

has found that Nestor and Withrow only have standing to bring claims under the

laws of California, Connecticut, and New Jersey, and because the Court has

addressed every claim under those states’ laws, the Court need not address the

parties’ extensive charting of the laws of other jurisdictions.

      Three. Fiat-Chrysler argues that the “sheer breadth and diversity of law

applicable to” Nestor and Withrow’s “nationwide” claims—breach of contract,

fraud, and Magnuson-Moss Warranty Act—“makes clear the requisites of Rule 23

could never be satisfied.” (ECF No. 29, PageID.1582.) Perhaps; but that seems like

an issue for class certification. And even if, as Fiat-Chrysler argues, it can be

addressed on a motion to dismiss, the Court has found that Nestor and Withrow

lack standing to bring claims under the laws of states not their own. So the Court

need not address this argument either.

IV.   Conclusion and Order

      For the reasons given, the Court GRANTS IN PART and DENIES IN PART

Fiat-Chrysler’s motion to dismiss (ECF No. 29). The claims that are dismissed and

the claims that survive are summarized in the table below (shaded cells indicate

claims that are dismissed).

      The Court also GRANTS Plaintiffs’ motions for leave to file supplemental

authority (ECF Nos. 36, 40, 43).

      The Court further ORDERS that in the future, any motion to file

supplemental briefing is limited to two pages and responses are limited to two
                                         62
pages; replies are not permitted. Further, the parties should—in a non-

argumentative fashion—simply point out how the supplemental authority is

relevant to the issues before the Court.

      No party is to file any motion until having a video conference with the Court

on July 8, 2021 at 2:00 p.m. At the conference, the Court intends to discuss how

this case can be managed efficiently, conserving not only counsel’s time, but the

Court’s. Fiat-Chrysler has asserted, “It would be a herculean task for this Court

to assess 50 different states’ laws, and the interpretations of them.” (ECF No. 33,

PageID.1779.) Indeed. And that would be on top of the herculean task of resolving

this opening motion to dismiss. Thus, the parties are encouraged to come to the

conference with creative solutions for making this case manageable by mortals.

      Dated: June 21, 2021


                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                           63
                  Nestor (CA Law)                  Withrow (NJ law)                 Withrow (CT law)
Common-Law        Survives.                        Under choice of law analysis,    Dismissed. Advertisements not
Fraud                                              Connecticut law governs.         actionable fraud and Withrow has
                                                                                    not shown that Fiat-Chrysler had
                                                                                    a duty to disclose the defect.
Consumer          Survives. (California Legal      Survives. (New Jersey            Survives. (Connecticut Unfair
Protection Act    Remedies Act.)                   Consumer Fraud Act.)             Trade Practices Act.)
                  Survives. (California Unfair
                  Competition Law.)
Common-Law        Dismissed. Barred by the         Dismissed. Fiat-Chrysler not a   Under choice of law analysis, New
Breach of         statute of limitations.          party to the alleged contract.   Jersey law governs.
Contract
Unjust            Not alleged.                     Not alleged.                     Dismissed. Withrow lacks Article
Enrichment                                                                          III standing.
Implied           Dismissed. Implied-warranty     Survives.                         Not alleged.
Warranty of       claim under the Song-Beverly
Merchantability   Act barred by the statute of
                  limitations.
Magnuson-Moss     Dismissed. Rises and falls with Survives.
Warranty Act      implied-warranty claim.
All Other         Dismissed. Nestor and Withrow lack Article III standing to pursue these claims.
Claims
